DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 	

Notice of Allowance

Reasons for Allowance
	Claims 1-17 and 37-39 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Hudspeth (US 2009/0292263 A1); and Lundback (US 5630855 A).   	The prior art teaches reduced pressure bodily fluid collection system, and method of using, comprising:  	a canister comprising an inlet, an outlet and a container;  	said inlet adapted to be in fluid communication with a wound dressing in a tissue site to introduce the bodily fluids into the canister;  	said outlet adapted to be in fluid communication with a reduced pressure source; and  	said container configured to be volumetrically expandable, substantially impervious to fluid, and in fluid communication with said inlet and said outlet;  	(as per claim 17) said container comprising a first surface, a second surface, and a connecting member, said first and said second surface configured in an essentially 
 	As to independent claim 1, Hudspeth and/or Lundback fails to teach or fairly suggest: 		a plurality of layers of wicking material positioned proximate to a plurality of layers of absorptive material, and  		said plurality of layers of wicking material and said plurality of layers of absorptive material disposed within said container

 	As to independent claim 16, Hudspeth and/or Lundback fail to teach or fairly suggest wherein:	said container containing a plurality of layers of absorptive material within said canister adapted to retain bodily fluid and a plurality of layers of wicking material within said canister adapted to distribute bodily fluid along said plurality of layers of absorptive
material; and  	said container is adapted to expand to accommodate changes in dimensions of said plurality of layers of absorptive material and of said plurality of layers of manifold material.
	As to independent claim 17, Hudspeth and/or Lundback fail to teach or fairly suggest wherein: 	said connecting member is fixed along perimeters of said first surf ace and said second surface; 	a plurality of layers of wicking material and a plurality of layers of absorptive material, said plurality of wicking material layers and said plurality of absorptive material layers oriented within said container essentially parallel to said first surface, said plurality of wicking material layers and said plurality of absorptive material layers positioned wherein each layer of said absorptive material is proximate to at least one
oriented essentially perpendicular to said plurality of layers of manifold material.
	As to independent claim 39, Hudspeth and/or Lundback fail to teach or fairly suggest wherein: 	layers of absorptive material within the container; and 	layers of wicking material positioned proximate the layers of absorptive material within the container,  	wherein the layers of wicking material have flow channels for supporting fluid flow across a surface of the layers of absorptive material.
 	

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hudspeth and/or Lundback to provide the combinations of the above limitations, for independent claims 1, 16, 17, and 39, and one of skill would not have been motivated to do so, where Hudspeth (US 2009/0292263 A1); and Lundback (US 5630855 A) fails to teach or suggest the above combination. 	While the prior art teaches absorptive layers comprising passageways within an absorptive material, the prior art fails to teach absorptive layers and wicking layers as separate elements, and where a wicking layer is provided on opposing sides of the absorptive layers.   The prior art also fails to teach an absorptive member having a separate wicking layer that has flow channels for supporting fluid flow across a surface of the absorptive layer.  
	One of skill would not be motivated to modify the teachings of the prior art to provide separate wicking layers on each side of separate absorptive layers to move fluid through the canister under reduced pressure.  This is because the prior art provided fluid movement through the canister by absorptive layers adjacent wicking layers as claimed.   There would not be motivation to provide the claimed combination, based on the prior art teachings, as the desired function was already provided by the absorptive 

 	It is noted that the claims of US Patent No. 10,092,682, issued from parent application US 14/162492, do not render obvious the present claims under Non-Statutory Type Double Patenting.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781